United States Department of Labor
Employees’ Compensation Appeals Board
_________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Cincinnati, OH, Employer
)
_________________________________________ )
A.C., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1289
Issued: January 24, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 2, 2011 appellant filed a timely appeal from the November 24, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly terminated appellant’s compensation and medical
benefits effective November 24, 2010.
FACTUAL HISTORY
On September 12, 2003 appellant, then a 35-year-old modified clerk, began experiencing
pain and swelling in her left knee due to climbing stairs and walking on concrete floors at work.
1

5 U.S.C. § 8101 et seq.

She stopped work on September 24, 2003. On November 26, 2003 OWCP accepted the claim
for left knee and ankle strain. On September 1, 2005 it expanded the claim to include traumatic
arthritis of the left knee and paid appellant compensation for injury-related disability for work.2
On August 14, 2008 Dr. Robert Hurd, a Board-certified surgeon and treating physician,
opined that appellant’s work-related condition of her left knee and ankle sprains had resolved.
Appellant also received treatment from Dr. Clyde Henderson, a Board-certified
orthopedic surgeon. In a January 2, 2009 report, Dr. Henderson advised that appellant’s workrelated condition continued. He explained that the sprain persisted and noted the lack of mobility
of her knee and the increased knee pain that she sustained with prolonged flexion and sitting. In
regard to the aggravation of appellant’s knee arthritis, he opined that “clearly she continues to be
bothered by ongoing symptoms related to the aggravation of the knee arthritis. This aggravation
is a permanent problem for her. Even after appellant has a knee replacement she will continue to
have less than a normal knee and will have a level of permanent impairment and disability as a
result of the permanent nature of the aggravation of the left knee traumatic arthritis. I disagree
that the aggravation has resolved.”
OWCP referred appellant to Dr. Douglas Gula, a Board-certified orthopedic surgeon for a
second opinion examination to determine whether she had any residuals of her left knee strain,
left ankle strain and temporary aggravation of traumatic arthritis of the left knee.3 In a report
dated May 8, 2009, Dr. Gula noted her history of injury and treatment. He examined the left
knee and ankle and determined that the left knee sprain and left ankle sprain resolved without
residual. Dr. Gula noted that appellant had evidence of arthritis in the left knee which
“preexisted the incident of this claim” and opined that the “aggravation of traumatic arthritis was
temporary in nature and had returned to its baseline condition consistent with the known
progressive nature of this preexisting condition.” Furthermore, he attributed her current left knee
arthritis and disability to her “chronic left knee injury sustained in the military.” Dr. Gula opined
that appellant could return to her date-of-injury position as a modified clerk and that she did not
require any medical treatment for her work-related left knee sprain, left ankle sprain or
aggravation of left ankle traumatic arthritis, which had resolved.
On June 8, 2009 Dr. Henderson indicated that, while appellant had some arthritic
condition before her work injury, standing on floors at work made her condition worse. In a
June 18, 2009 report, he noted that she had degenerative joint disease of the left knee and a
preexisting arthritic condition.
2

Appellant had a history of stress fractures in her lower extremities, due to running while in the military; left
shoulder and cervical strains due to a work injury in March 1996; and a work-related left shoulder strain, which she
sustained as the result of a work injury in 2000. Claims for other work injuries are not before the Board on the
present appeal. Appellant underwent vocational rehabilitation in 2007 and obtained employment in a group home,
in a primarily sedentary position, working with ex-offenders. OWCP informally offset her earnings from her wageloss compensation beginning September 2, 2007.
3

In a January 7, 2009 decision, OWCP terminated appellant’s compensation benefits. In a decision dated
March 3, 2009, it set aside the January 7, 2009 decision. OWCP found clarification was needed from its second
opinion physician. However, when the second opinion clarification was not forthcoming, it determined that a new
second opinion examination would be scheduled.

2

In a June 29, 2009 addendum, Dr. Gula explained that the left knee sprain and left ankle
sprain were soft tissue injuries which were expected to resolve within 4 to 12 weeks. He noted
that appellant had slight swelling of the left ankle, and explained that it was attributable to her
body habitus or underlying degenerative condition and not a soft tissue injury, which occurred
more than five years ago. Dr. Gula further noted that there were no objective clinical findings.
He opined that he believed appellant’s current condition and level of disability were attributable
to her military injury. Dr. Gula explained that the accepted conditions were a “minor incident”
and did not materially alter the pathology in her left knee, “particularly because there was no
direct impact to the left knee or a twisting of the knee.” He opined that the significance of this
injury is minimal and “symptoms relevant to this type of flare-up would resolve relatively
quickly” and would not be expected to persist for more than five years. Dr. Gula opined that the
work-related left knee sprain, left ankle sprain and left knee traumatic arthritis resolved.
In a letter dated August 7, 2009, OWCP asked Dr. Henderson to comment on Dr. Gula’s
opinion. In a September 14, 2009 report, Dr. Henderson noted that appellant’s left ankle
revealed soft tissue swelling on the left side and the left knee had “crepitant range of motion”
with subjective complaints of pain. He indicated that she denied a “specific injury” and believed
that her injury was the result of standing on very hard floors over a period of 10 years.
Dr. Henderson continued to treat appellant and submit reports noting her status and work
restrictions. On December 14, 2009 OWCP was advised that Dr. Hurd was no longer appellant’s
treating physician.
On January 6, 2010 OWCP referred appellant to Dr. Martin McTighe, a Board-certified
orthopedic surgeon, to resolve a conflict between Dr. Henderson and Dr. Gula regarding the
nature and extent of any ongoing residuals of the work injury. In a February 8, 2010 report,
Dr. McTighe found that appellant’s accepted conditions had resolved and that her current
disability was due to her military-related left knee injury. On February 18, 2010 OWCP
requested that Dr. McTighe provide a supplemental report providing additional explanation in
support of his conclusions. In an April 6, 2010 report, Dr. McTighe stated that findings on
examination supported his conclusion and that any prolonged activity, whether or not
employment related, could have aggravated appellant’s degenerative condition. On May 27,
2010 OWCP again requested that Dr. McTighe provide additional reasoning for his opinion.
Dr. McTighe refused to provide another report.
On August 2, 2010 OWCP referred appellant for a referee examination with Dr. Thomas
Bender, a Board-certified orthopedic surgeon, to resolve the conflict of medical opinion.
In an August 30, 2010 report, Dr. Bender noted appellant’s history of injury and
treatment and examined her. He determined that she had antalgia on the left lower extremity and
a “substantial amount of valgus of both legs,” with the left more prominent. Dr. Bender noted
that appellant was asked to perform a short squat in the stance phase and he found patellofemoral
crepitance in both knees with no instability in either patellofemoral joint with the short squat.
Bilateral ankle ranges of motion were equal. Ankle and calf circumferences were symmetrical
while knee circumference was 42 centimeters on the right and 46 centimeters on the left with
thigh circumference at 64 centimeters on the right and 62 centimeters on the left. Appellant had
9 degrees of valgus at the level of the right knee, as opposed to 15 degrees of valgus of the left
knee, which was pathological. Dr. Bender further noted that she had normal mobility of her right

3

patellofemoral joint; no significant effusion of either knee; normal hip mobility and full range of
motion of the right knee. The left knee was limited to 87 degrees of flexion. Dr. Bender opined
that the left knee and ankle strains had resolved. He explained that the aggravation of left knee
traumatic arthritis was temporary in nature and resolved. Dr. Bender noted that appellant
appeared to be symptomatic as a result of her “service-connected conditions including intraarticular fractures and the subsequent progressive degenerative joint disease” which has
developed in the military and made worse by her pes planus and obesity. He opined that the
aggravation of traumatic arthritis of the left knee was considered temporary as there was no
evidence of structural injury with permanency in terms of the aggravation of her traumatic
arthritis of the left knee. Dr. Bender stated that the employment did not cause a permanent
aggravation of left knee arthritis since there was no permanent structural changes in the left knee
based on the results of an October 20, 2003 magnetic resonance imaging (MRI) scan. He stated
that imaging studies did not show new, acute structural permanency that could be related to
employment conditions from 1993 through 2003. Dr. Bender further noted that there were no
objective changes concerning the aggravation of left knee traumatic arthritis which could be
identified and attributed to her injury on September 12, 2003. He opined that the aggravation
was temporary in nature resolving on or about July 25, 2005. Dr. Bender noted that there were
no current objective findings of the work injuries. He opined that any continuing work
restrictions were due to her service-connected conditions.
On October 15, 2010 OWCP proposed to terminate appellant’s compensation benefits on
the basis that the weight of the medical evidence, as represented by the report of Dr. Bender,
established that the residuals of the work injury of September 12, 2003 had ceased.
In a letter dated October 25, 2010, appellant indicated that she was a disabled veteran
who was hired by the employing establishment with full knowledge of her preexisting
conditions. She indicated that her employment injuries continued.
By decision dated November 24, 2010, OWCP terminated appellant’s compensation
benefits effective November 24, 2010 on the grounds that she had no continuing residuals of her
employment injury.
LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.4 Having determined that an employee has a disability
causally related to his or her federal employment, OWCP may not terminate compensation
without establishing either that the disability has ceased or that it is no longer related to the
employment.5 The right to medical benefits for an accepted condition is not limited to the period
of entitlement to compensation for disability.6 To terminate authorization for medical treatment,

4

Curtis Hall, 45 ECAB 316 (1994).

5

Jason C. Armstrong, 40 ECAB 907 (1989).

6

Furman G. Peake, 41 ECAB 361, 364 (1990); Thomas Olivarez, Jr., 32 ECAB 1019 (1981).

4

OWCP must establish that appellant no longer has residuals of an employment-related condition
which require further medical treatment.7
FECA provides that, if there is disagreement between the physician making the
examination for OWCP and the employee’s physician, OWCP shall appoint a third physician
who shall make an examination.8 In cases where OWCP has referred appellant to an impartial
medical examiner to resolve a conflict in the medical evidence, the opinion of such a specialist, if
sufficiently well rationalized and based upon a proper factual background, must be given special
weight.9
ANALYSIS
OWCP determined that a conflict of medical opinion existed regarding the nature and
extent of any ongoing residuals of the work injury of September 12, 2003 based on the opinions
of Dr. Henderson, a Board-certified orthopedic surgeon and appellant’s physician, and Dr. Gula,
a Board-certified orthopedic surgeon and second opinion physician. Therefore, OWCP properly
referred appellant to an impartial medical examiner, Dr. Bender, a Board-certified orthopedic
surgeon.10
The Board finds that Dr. Bender’s report is sufficiently well rationalized and based upon
a proper factual background such that it is entitled to special weight in establishing that residuals
of appellant’s employment injury have ceased. Dr. Bender provided a comprehensive review of
appellant’s medical history, reported his extensive examination findings and determined that
there were no objective findings to support ongoing residuals of the accepted conditions. He
noted that the accepted left knee and ankle strains had resolved and explained that there was no
particular single direct trauma circumstance or event to the left leg that occurred at work while
she did have trauma to both legs in 1988 while in the military. Dr. Bender explained that the left
knee traumatic arthritis was temporary based on MRI scan results. He advised that imaging
studies did not show new, acute structural permanency that could be related to work conditions
from 1993 through 2003. Dr. Bender attributed the symptoms to her “service-connected
conditions including intra-articular fractures and the subsequent progressive degenerative joint
disease” which were made worse by pes planus and obesity. He opined that the aggravation was
temporary in nature resolving on or about July 25, 2005. Dr. Bender noted that there were no
current objective findings attributable to the accepted conditions and that appellant had no work
restrictions due to the accepted conditions. He opined that any continuing work restrictions were

7

Calvin S. Mays, 39 ECAB 993 (1988).

8

5 U.S.C. § 8123(a); Shirley L. Steib, 46 ECAB 309, 317 (1994).

9

Gloria J. Godfrey, 52 ECAB 486 (2001); Gary R. Sieber, 46 ECAB 215, 225 (1994).

10

As noted, OWCP initially referred appellant to Dr. McTighe who issued February 8 and April 6, 2010 reports.
However, it deemed his reports insufficient and requested that he provide a clarifying opinion, which he refused to
provide. As Dr. McTighe refused to provide a supplemental report that would resolve the medical conflict, OWCP
properly referred appellant to Dr. Bender to resolve the conflict. See Roger W. Griffith, 51 ECAB 491 (2000);
Talmadge Miller, 47 ECAB 673 (1996); Harold Travis, 30 ECAB 1071, 1078 (1979).

5

due to appellant’s service-connected conditions. In these circumstances, OWCP properly
accorded special weight to the impartial medical examiner’s October 25, 2010 findings.
When an impartial medical specialist is asked to resolve a conflict in medical evidence,
his opinion, if sufficiently well rationalized and based on a proper factual background, must be
given special weight.11 The Board finds that Dr. Bender’s report is well reasoned and based on
an accurate factual background such that it represents the weight of the medical evidence and
establishes that disability and residuals attributable to the accepted conditions have resolved.
On appeal, appellant indicates that she disagrees with the OWCP findings because her
condition has not changed in 17 years. She questioned the validity of the impartial medical
examiner’s opinion. As explained, Dr. Bender’s report is entitled to special weight and it
resolved the conflict in the medical evidence. Appellant did not provide any current medical
evidence to explain why residuals of her accepted conditions had not resolved.
Appellant also requested a schedule award. The record does not indicate that OWCP has
issued a final decision regarding a schedule award and therefore the Board does not have
jurisdiction over the matter.12
Appellant may submit evidence or argument with a written request for reconsideration
within one year of this merit decision pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605
through 10.607.
CONCLUSION
The Board finds that OWCP met its burden of proof in terminating appellant’s
compensation benefits effective November 24, 2010.

11

See supra note 9.

12

See 20 C.F.R. § 501.2(c).

6

ORDER
IT IS HEREBY ORDERED THAT the November 24, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 24, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

